Exhibit 10.2

AMENDMENT TO Consulting AGREEMENT

 

This is an Amendment (“Amendment”) to the Consulting Agreement with an Effective
Date of July 1, 2016 between William Montalto and Tuesday Morning, Inc. (the
“Agreement”).

 

The parties agree as follows:

 

1. Section II A. Compensation is hereby amended and restated to read as follows:

 

A.Compensation.  Subject to Section V.A. Period, as full compensation for the
Consulting Services rendered pursuant to this Agreement, the Company shall pay
Consultant the following fee (the “Consulting Fee”):  $15,000.00 per month for
Consulting Services rendered in July, August, and September and $7,500.00 per
month for Consulting Services rendered in October, November, and December.  The
Consulting Fee shall be paid on each of the following dates:  July 30, August
30, September 30, October 30, November 30, and December 30.

 

2.This Amendment is effective as of October 1, 2016.

 

3.Except as specifically changed by this Amendment, the Agreement in all other
respects continues in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the dates set
forth below.

 

 

William Montalto

 

Tuesday Morning, Inc.

 

 

 

By:  /s/ William Montalto

 

 

 

By:  /s/ Stacie Shirley

 

Date:  10/5/16

 

Name:  Stacie Shirley

 

Title:  EVP/CFO & Treasurer

 

 

Date:  10/5/16

 

 

 